DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2020 has been entered. 
This action is in response to applicant’s response and claim amendment filed 12/3/2020. Claims 1-2, 4-20 and 22 are pending and considered below.





Response to Arguments
Regarding the rejection of claim 21 under 35 U.S.C. 112(a), applicant has cancelled claim 21. Therefore, the rejection of claim 21 is withdrawn.
Regarding the rejection of claims 1-2, 4-20 and 22 under 35 U.S.C. 103, applicant has amended independent claims 1, 19 and 20 to include a tracking function based on primary image data from an imaging sensor carried by a gimbal, and a passive autonomous flight based on secondary image data from an imaging sensor not carried by a gimbal. Applicant argued that none of the references cited in the Final Office Action of 9/8/2020 disclose this system of tracking video using a camera attached to a gimbal while navigating using a camera not attached to a gimbal. However, Herz et al. (US-2015/0346722-A1) discloses that an unmanned aerial vehicle (UAV) should include onboard payload and support systems with cameras and gimbals for transmitting video, and onboard motion systems and optical sensors without gimbals for navigating a safe return to a home base (paragraphs [0109-0111] and FIG. 4, onboard motion systems-407, onboard payload and support systems (OPSS) - 408, structural and landing systems-409, propulsion and steering systems-410, and environmental interface systems (speakers, microphones, lights, robotic physical and chemical sensors, and manipulators, cameras, and gimbals) – 411). Multiple camera and video systems of the onboard payload and support systems transmit video (Table 1, p. 9). Visual cues from the sensor can be processed in the OPS to direct a safe return of the UAV (Table 1, p. 11). Prior to operation, all systems run a compatibility and configuration check (Table 1, p. 11). Claims 1-2, 4-20 and 22 remain rejected under 35 U.S.C. 103 for the reasons given below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama et al. (U.S. Patent Number 9817396, hereinafter Takayama) in view of Lockett et al. (US-2014/0380425-A1, hereinafter Lockett) and Herz et al. (US-2015/0346722-A1, hereinafter Herz).
Regarding claim 1, Takayama discloses:
one or more propulsion units that effect flight of the UAV (col. 21, lines 44-61; FIG. 5A, multicopter-500 and rotors-502; and FIG. 6, UAV-600 and propulsion system(s)-622);
an application processing circuit configured to: verify a validity of a system image of the UAV in a secure environment (col. 24, lines 51-63; and FIG. 6, UAV-600, imaging system(s)-608, data storage-612, program instructions-614, navigation module-615, delivery module-616 and processor(s)-618); and
a flight control circuit operably coupled to the application processing circuit, generation and/or transmission of control signals from the flight control circuit to one or more electronic speed controllers (ESC controllers) being prevented prior to verification of the validity of the system image (col. 22, line 4; col. 33, lines 56-64; and FIG. 7, UAV-704 and deployment system-712).
Takayama does not disclose verifying a validity of a state of an operating system of a UAV. However, Lockett discloses polymorphic computing architectures, including the following features:
the system image of the UAV (paragraph [0053]); and

Lockett teaches that a polymorphic computing architecture for unmanned vehicles should include a firmware device which stores secure boot logic and security keys used by security boot logic and other modules within a computing device (paragraph [0053]). Integrity parameters can include or reference information that can be evaluated by the secure boot logic and other modules to check the integrity of executable components of the computing device/platform (paragraph [0053]). The secure boot logic loads and starts a virtualization service directly from the firmware device prior to launching any operating systems (paragraph [0058]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the secure boot logic of Lockett into the system of controlling electronic speed controllers on a UAV based on verifying the functionality of UAV systems and devices of Takayama. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing security services to unmanned vehicle control systems.
Takayama in view of Lockett does not disclose a primary imaging sensor carried by a gimbal to perform a tracking function and a secondary imaging sensor not carried by the gimbal to perform passive autonomous flight. However, Herz discloses an unmanned vehicle swarm system, including the following features:
a gimbal (paragraphs [0109-0111] and FIG. 4, unmanned aerial vehicle (UAV) – 301, onboard payload and support systems (OPSS) – 408, and environmental interface systems (speakers, microphones, lights, robotic physical and chemical sensors, and manipulators, cameras, and gimbals) – 411);

a secondary imaging sensor being not carried by the gimbal and being configured to obtain secondary image data (paragraphs [0109-0111] and FIG. 4, unmanned aerial vehicle (UAV) - 301, optical sensors including IR - 402, onboard motion systems-407, structural and landing systems-409, and propulsion and steering systems-410);
process the primary image data (paragraphs [0109-0111]; FIG. 4, onboard processing systems-210, onboard processor (OP) - 212, onboard payload and support systems (OPSS) - 408, and environmental interface systems (speakers, microphones, lights, robotic physical and chemical sensors, and manipulators, cameras, and gimbals) - 411; and Table 1, p. 9, multiple camera and video systems of the onboard payload and support systems transmit video);
a real-time sensing circuit coupled to the secondary imaging sensor and being configured to process the secondary image data in a real time manner (paragraphs [0109-0111]; FIG. 4, onboard processing systems-210, autopilot-211, onboard processor (OP) - 212, optical sensors including IR - 402, onboard motion systems-407, structural and landing systems-409, and propulsion and steering systems-410; and Table 1, p. 11, visual cues from the sensor could be processed in the OPS to direct a safe return of the UV);
the flight control circuit being configured to: (paragraphs [0109-0111] and FIG. 4, onboard processing systems-210, autopilot-211, onboard processor (OP) – 212);
control the UAV to perform a tracking function based on the processed primary image data (paragraphs [0109-0111]; FIG. 4, onboard processing systems-210, onboard processor (OP) - 212, onboard payload and support systems (OPSS) - 408, and environmental interface systems (speakers, 
control the UAV to perform a passive autonomous flight based on the processed secondary image data (paragraphs [0109-0111]; FIG. 4, onboard processing systems-210, autopilot-211, onboard processor (OP) - 212, optical sensors including IR - 402, onboard motion systems-407, structural and landing systems-409, and propulsion and steering systems-410; and Table 1, p. 11, visual cues from the sensor could be processed in the OPS to direct a safe return of the UV).
Herz teaches that an unmanned aerial vehicle (UAV) should include onboard payload and support systems with cameras and gimbals for transmitting video, and onboard motion systems and optical sensors without gimbals for navigating a safe return to a home base (paragraphs [0109-0111] and Table 1). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of using a camera carried by a gimbal for obtaining video and a separate camera without a gimbal for navigation data of Herz into the system of controlling electronic speed controllers on a UAV based on verifying the functionality of UAV systems and devices of Takayama in view of Lockett. A person of ordinary skill would be familiar with the use of a gimbal to allow a video camera on a UAV to follow the action being recorded. A person of ordinary skill would also understand that a gimbal would not be appropriate when using real-time video data to navigate. A person of ordinary skill would have been motivated to use a gimbal for video recording, but not for navigation, for the purpose of obtaining quality video images while maintaining data regarding current location and orientation of the UAV.
Regarding claim 4, Takayama further discloses:
wherein the application processing circuit is further configured to verify and record login information of a user in the secure environment before flight of the UAV is allowed (col. 34, lines 18-51; and FIG. 7, UAV-704, deployment system-712 and user-account database-714).
Regarding claim 5, Takayama further discloses:
wherein the application processing circuit is configured to receive data from an imaging sensor and store the data in the secure environment (col. 26, lines 5-33; and FIG. 6, UAV-600, imaging system(s)-608, data storage-612 and processor(s)-618).
Regarding claim 15, Takayama further discloses:
wherein the flight control circuit and the application processing circuit are coupled to different sensors on board the UAV (col. 25, line 8 - col. 26, line 37; and FIG. 6, UAV-600, IMU-602, ultrasonic sensor(s)-604, GPS-606 and imaging system(s)-608).
Regarding claim 16, Takayama further discloses:
the real-time sensing circuit is further configured to receive the system image from the application processing circuit (col. 18, lines 49-60).
Regarding claim 19, Takayama further discloses:
A non-transitory computer readable medium for managing flight of an unmanned aerial vehicle (UAV), the non-transitory computer readable medium storing code, logic, or instructions to: (col. 24, line 31 - col. 25, line 7; and FIG. 6, data storage-612, program instructions-614, navigation module-615, delivery module-616 and processor(s)-618); 
verify, at an application processing circuit, a validity of a system image of the UAV in a secure environment (col. 24, lines 51-63; and FIG. 6, UAV-600, imaging system(s)-608, data storage-612, program instructions-614, navigation module-615, delivery module-616 and processor(s)-618); and
prevent, at a flight control circuit operably coupled to the application processing circuit, generation and/or transmission of control signals from the flight control circuit to one or more electronic speed controllers (ESC controllers) prior to verification of the validity of the system image (col. 22, line 4; col. 33, lines 56-64; and FIG. 7, UAV-704 and deployment system-712).

the system image of the UAV (paragraph [0053]); and
including a state of the UAV that includes a state of an operating system of the UAV (paragraphs [0058-0060] and [0170]; and FIG. 1, firmware device-116, secure boot logic-118, security key(s)-120, modules-122, data storage-166, integrity parameter(s)-168, and purpose trust tokens-170).
Lockett teaches that a polymorphic computing architecture for unmanned vehicles should include a firmware device which stores secure boot logic and security keys used by security boot logic and other modules within a computing device (paragraph [0053]). Integrity parameters can include or reference information that can be evaluated by the secure boot logic and other modules to check the integrity of executable components of the computing device/platform (paragraph [0053]). The secure boot logic loads and starts a virtualization service directly from the firmware device prior to launching any operating systems (paragraph [0058]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the secure boot logic of Lockett into the system of controlling electronic speed controllers on a UAV based on verifying the functionality of UAV systems and devices of Takayama. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing security services to unmanned vehicle control systems.
Takayama in view of Lockett does not disclose a primary imaging sensor carried by a gimbal to perform a tracking function and a secondary imaging sensor not carried by the gimbal to perform passive autonomous flight. However, Herz further discloses:
receive primary image data from a primary imaging sensor carried by a gimbal of the UAV (paragraphs [0109-0111] and FIG. 4, unmanned aerial vehicle (UAV) - 301, onboard payload and support 
process, at the application processing circuit, the primary image data (paragraphs [0109-0111]; FIG. 4, onboard processing systems-210, onboard processor (OP) - 212, onboard payload and support systems (OPSS) - 408, and environmental interface systems (speakers, microphones, lights, robotic physical and chemical sensors, and manipulators, cameras, and gimbals) - 411; and Table 1, p. 9, the cameras mounted on the UV will transmit video to the OCS);
receive secondary image data from a secondary imaging sensor, the secondary imaging sensor being not carried by the gimbal (paragraphs [0109-0111] and FIG. 4, unmanned aerial vehicle (UAV) - 301, optical sensors including IR - 402, onboard motion systems-407, structural and landing systems-409, and propulsion and steering systems-410);
process, at a real-time sensing circuit coupled to the secondary imaging sensor and the flight control circuit, the secondary image data in a real time manner (paragraphs [0109-0111]; FIG. 4, onboard processing systems-210, autopilot-211, onboard processor (OP) - 212, optical sensors including IR - 402, onboard motion systems-407, structural and landing systems-409, and propulsion and steering systems-410; and Table 1, p. 11, visual cues from the sensor could be processed in the OPS to direct a safe return of the UV);
control, at the flight control circuit, the UAV to perform: (paragraphs [0109-0111] and FIG. 4, onboard processing systems-210, autopilot-211, onboard processor (OP) – 212);
a tracking function based on the processed primary image data (paragraphs [0109-0111]; FIG. 4, onboard processing systems-210, onboard processor (OP) - 212, onboard payload and support systems (OPSS) - 408, and environmental interface systems (speakers, microphones, lights, robotic physical and chemical sensors, and manipulators, cameras, and gimbals) - 411; and Table 1, p. 9, the cameras mounted on the UV will transmit video to the OCS); and 

Herz teaches that an unmanned aerial vehicle (UAV) should include onboard payload and support systems with cameras and gimbals for transmitting video, and onboard motion systems and optical sensors without gimbals for navigating a safe return to a home base (paragraphs [0109-0111] and Table 1). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of using a camera carried by a gimbal for obtaining video and a separate camera without a gimbal for navigation data of Herz into the system of controlling electronic speed controllers on a UAV based on verifying the functionality of UAV systems and devices of Takayama in view of Lockett. A person of ordinary skill would be familiar with the use of a gimbal to allow a video camera on a UAV to follow the action being recorded. A person of ordinary skill would also understand that a gimbal would not be appropriate when using real-time video data to navigate. A person of ordinary skill would have been motivated to use a gimbal for video recording, but not for navigation, for the purpose of obtaining quality video images while maintaining data regarding current location and orientation of the UAV.
Regarding claim 20, Takayama further discloses:
verifying, at an application processing circuit, a validity of a system image of the UAV in a secure environment (col. 24, lines 51-63; and FIG. 6, UAV-600, imaging system(s)-608, data storage-612, program instructions-614, navigation module-615, delivery module-616 and processor(s)-618); and
preventing, at a flight control circuit operably coupled to the application processing circuit, generation and/or transmission of control signals from the flight control circuit to one or more 
Takayama does not disclose verifying a validity of a state of an operating system of a UAV. However, Lockett further discloses:
the system image of the UAV (paragraph [0053]); and
including a state of the UAV that includes a state of an operating system of the UAV (paragraphs [0058-0060] and [0170]; and FIG. 1, firmware device-116, secure boot logic-118, security key(s)-120, modules-122, data storage-166, integrity parameter(s)-168, and purpose trust tokens-170).
Lockett teaches that a polymorphic computing architecture for unmanned vehicles should include a firmware device which stores secure boot logic and security keys used by security boot logic and other modules within a computing device (paragraph [0053]). Integrity parameters can include or reference information that can be evaluated by the secure boot logic and other modules to check the integrity of executable components of the computing device/platform (paragraph [0053]). The secure boot logic loads and starts a virtualization service directly from the firmware device prior to launching any operating systems (paragraph [0058]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the secure boot logic of Lockett into the system of controlling electronic speed controllers on a UAV based on verifying the functionality of UAV systems and devices of Takayama. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing security services to unmanned vehicle control systems.
Takayama in view of Lockett does not disclose a primary imaging sensor carried by a gimbal to perform a tracking function and a secondary imaging sensor not carried by the gimbal to perform passive autonomous flight. However, Herz further discloses:

processing, at the application processing circuit, the primary image data (paragraphs [0109-0111]; FIG. 4, onboard processing systems-210, onboard processor (OP) - 212, onboard payload and support systems (OPSS) - 408, and environmental interface systems (speakers, microphones, lights, robotic physical and chemical sensors, and manipulators, cameras, and gimbals) - 411; and Table 1, p. 9, the cameras mounted on the UV will transmit video to the OCS);
receiving secondary image data from a secondary imaging sensor, the secondary imaging sensor being not carried by the gimbal (paragraphs [0109-0111] and FIG. 4, unmanned aerial vehicle (UAV) - 301, optical sensors including IR - 402, onboard motion systems-407, structural and landing systems-409, and propulsion and steering systems-410);
processing, at a real-time sensing circuit coupled to the secondary imaging sensor and the flight control circuit, the secondary image data in a real time manner (paragraphs [0109-0111]; FIG. 4, onboard processing systems-210, autopilot-211, onboard processor (OP) - 212, optical sensors including IR - 402, onboard motion systems-407, structural and landing systems-409, and propulsion and steering systems-410; and Table 1, p. 11, visual cues from the sensor could be processed in the OPS to direct a safe return of the UV);
controlling, at the flight control circuit, the UAV to perform: (paragraphs [0109-0111] and FIG. 4, onboard processing systems-210, autopilot-211, onboard processor (OP) – 212);
a tracking function based on the processed primary image data (paragraphs [0109-0111]; FIG. 4, onboard processing systems-210, onboard processor (OP) - 212, onboard payload and support systems (OPSS) - 408, and environmental interface systems (speakers, microphones, lights, robotic physical and 
a passive autonomous flight based on the processed secondary image data (paragraphs [0109-0111]; FIG. 4, onboard processing systems-210, autopilot-211, onboard processor (OP) - 212, optical sensors including IR - 402, onboard motion systems-407, structural and landing systems-409, and propulsion and steering systems-410; and Table 1, p. 11, visual cues from the sensor could be processed in the OPS to direct a safe return of the UV).
Herz teaches that an unmanned aerial vehicle (UAV) should include onboard payload and support systems with cameras and gimbals for transmitting video, and onboard motion systems and optical sensors without gimbals for navigating a safe return to a home base (paragraphs [0109-0111] and Table 1). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of using a camera carried by a gimbal for obtaining video and a separate camera without a gimbal for navigation data of Herz into the system of controlling electronic speed controllers on a UAV based on verifying the functionality of UAV systems and devices of Takayama in view of Lockett. A person of ordinary skill would be familiar with the use of a gimbal to allow a video camera on a UAV to follow the action being recorded. A person of ordinary skill would also understand that a gimbal would not be appropriate when using real-time video data to navigate. A person of ordinary skill would have been motivated to use a gimbal for video recording, but not for navigation, for the purpose of obtaining quality video images while maintaining data regarding current location and orientation of the UAV.


Claims 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama in view of Lockett and Herz, as applied to claim 1 above, and further in view of Byers et al. (US-2016/0244187-A1, hereinafter Byers).
Regarding claim 2, Takayama does not disclose that the UAV is powering up when the UAV system verifies system and device functionality. However, Byers discloses a pre-flight test for unmanned aerial vehicles (UAVS), including the following features:
wherein the application processing circuit is configured to verify the validity of the system image when the UAV is powering up (paragraphs [0088-0091]; and FIG. 5, command UAV to spin all rotors at full flight power-514, command UAV to enter internal self test to verify CPU, controls, batteries, communications, sensors, etc.-526, and UAV internal self test passed?-530).
Byers teaches that UAV rotors should be set at full flight power prior to self test of UAV systems and sensors (paragraphs [0088-0091]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the testing of UAV systems and sensors after powering up of Byers into the system of controlling electronic speed controllers on a UAV based on verifying the functionality of UAV systems and devices of Takayama in view of Lockett and Herz. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of testing under flight conditions. A person of ordinary skill would understand that a system test of a UAV will provide more useful information when the operating conditions of the rotors are included in the test.
Regarding claim 22, Takayama does not disclose that the payload is powering up when the UAV system verifies system and device functionality. However, Byers further discloses:
wherein the application processing circuit is configured to verify the validity of the system image in response to a payload carried by the UAV being powered up (paragraphs [0088-0091]; and FIG. 5, 
Byers teaches that the UAV should perform a self test of sensors and any intelligence in the payload (paragraph [0090]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the testing of payload systems and sensors after powering up of Byers into the system of controlling electronic speed controllers on a UAV based on verifying the functionality of UAV systems and devices of Takayama in view of Lockett and Herz. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of testing under flight conditions. A person of ordinary skill would understand that a system test of a UAV will provide more useful information when the operating conditions of the rotors and payload are included in the test.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takayama in view of Lockett and Herz, as applied to claim 5 above, and further in view of Halverson et al. (US-2018/0157255-A1, hereinafter Halverson).
Regarding claim 6, Takayama does not disclose encrypting imaging sensor data before transmission to a storage medium. However, Halverson discloses a system of unmanned vehicle control and monitoring, including the following features:
wherein the application processing circuit is further configured to encrypt the data before transmission of the data to a storage medium (paragraph [0381]).
Halverson teaches that a Visual Navigation engine should preprocess image data by encrypting or compressing the data before transmitting the data to an unmanned vehicle operations system (paragraph [0381]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the image data encryption of Halverson into .

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama in view of Lockett and Herz, as applied to claim 1 above, and further in view of Trapero Esteban et al. (US-2018/0253092-A1, hereinafter Trapero Esteban).
Regarding claim 7, Takayama does not disclose verifying signals received from an external source. However, Trapero Esteban discloses a system of secure control of unmanned vehicles, including the following features:
wherein the application processing circuit is configured to verify one or more signals received from an external source (paragraph [0112]).
Trapero Esteban teaches that a UAV should use a Universal Authentication System in which the authenticity and integrity of a UAV remote controller is verified (paragraph [0112]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of remote control authentication of Trapero Esteban into the system of controlling electronic speed controllers on a UAV based on verifying the functionality of UAV systems and devices of Takayama in view of Lockett and Herz. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of protecting the UAV from unauthorized control. A person of ordinary skill would be familiar with the need to authenticate data transmitted by wireless communication to avoid hacking.
Regarding claim 8, Takayama does not disclose verifying signals received from an external source. However, Trapero Esteban further discloses:
wherein the one or more signals include control signals received from a ground terminal (paragraph [0112]).
Trapero Esteban teaches that each user controlling a UAV is linked to an identifier of a ground control station (GCS) or a First-Person View (FPV) device. It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of remote control authentication of Trapero Esteban into the system of controlling electronic speed controllers on a UAV based on verifying the functionality of UAV systems and devices of Takayama in view of Lockett and Herz. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of protecting the UAV from unauthorized control. A person of ordinary skill would be familiar with the need to authenticate data transmitted by wireless communication to avoid hacking.
Regarding claim 9, Takayama does not disclose verifying signals received from an external source. However, Trapero Esteban further discloses:
wherein the application processing circuit is further configured to verify or authenticate a source of the received signal (paragraph [0112]).
Trapero Esteban teaches that a UAV should use a Universal Authentication System in which the authenticity and integrity of a UAV remote controller is verified (paragraph [0112]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of remote control authentication of Trapero Esteban into the system of controlling electronic speed controllers on a UAV based on verifying the functionality of UAV systems and devices of Takayama in view of Lockett and Herz. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of protecting the 
Regarding claim 10, Takayama does not disclose verifying signals received from an external source. However, Trapero Esteban further discloses:
wherein the application processing circuit is further configured to assess a risk of the one or more signals (paragraph [0096]).
Trapero Esteban teaches that an authentication system for an aerial vehicle will minimize the risk of fraud (paragraph [0096]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of remote control authentication of Trapero Esteban into the system of controlling electronic speed controllers on a UAV based on verifying the functionality of UAV systems and devices of Takayama in view of Lockett and Herz. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of protecting the UAV from unauthorized control. A person of ordinary skill would be familiar with the need to authenticate data transmitted by wireless communication to avoid hacking.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama in view of Lockett and Herz, as applied to claim 1 above, and further in view of Christenson et al. (US-2010/0145556-A1, hereinafter Christenson).
Regarding claim 11, Takayama does not state that the flight control circuit includes an embedded processor. However, Christenson discloses a modular software architecture for an unmanned aerial vehicle, including the following features:
wherein the flight control circuit includes an embedded processor (paragraphs [0056-0057]; and FIG. 3, computing device-300 and processing unit-310).

Regarding claim 12, Takayama does not disclose that the flight control circuit is configured as a backup component in case the application processing circuit fails. However, Christenson further discloses:
wherein the flight control circuit is configured as a backup component in case the application processing circuit fails (paragraphs [0041-0043]; FIG. 2, propulsion-240, flight management-250, payload-280 and integration layer-282; and FIG. 4, develop software to control segmented system based on functionality, segment integrator, and functional integrator for each segment and the rules of engagement-460).
Christenson teaches that a UAV should be controlled by processors in circuit boards forming a layered, segmented system (paragraphs [0031-0054]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the segmented and layered circuit boards of Christenson into the system of controlling electronic speed controllers on a UAV based on verifying the functionality of UAV systems and devices of Takayama in view of Lockett and Herz. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of maintaining continuity and best practices between 
Regarding claim 13, Takayama does not disclose an application processing circuit located on a first printed circuit board, and a flight control circuit located on a second printed circuit board. However, Christenson further discloses:
wherein the application processing circuit is located on a first printed circuit board, and the flight control circuit is located on a second printed circuit board (paragraphs [0031-0054]; and FIG. 2, propulsion-240, flight management-250, payload-280, integration layer-282, board support package/operating system layer-292 and computing platform layer-294). 
Christenson teaches that a UAV should be controlled by processors in circuit boards forming a layered, segmented system (paragraphs [0031-0054]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the segmented and layered circuit boards of Christenson into the system of controlling electronic speed controllers on a UAV based on verifying the functionality of UAV systems and devices of Takayama in view of Lockett and Herz. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of maintaining continuity and best practices between related software systems. A person of ordinary skill would be familiar with the use of processors and circuit boards in developing computing systems.
Regarding claim 14, Takayama does not disclose an image processing circuit located on a third printed circuit board. However, Christenson further discloses:
an image processing circuit located on a third printed circuit board (paragraphs [0047-0048] and FIG. 2, payload-280, physical device layer-286 and segment utility layer-288).
Christenson teaches that a UAV should be controlled by processors in circuit boards forming a layered, segmented system (paragraphs [0031-0054]). It would have been obvious for a person of .

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama in view of Lockett and Herz, as applied to claim 16 above, and further in view of Glaser (US-2017/0323543-A1, hereinafter Glaser).
Regarding claim 17, Takayama does not disclose that the real-time sensing circuit verifies the validity of the system image. However, Glaser discloses a video image verification system, including the following features:
wherein the real-time sensing circuit is further configured to verify the validity of the system image (paragraphs [0051] and [0074]).
Glaser teaches that real-time images from a drone camera should be verified (paragraphs [0051] and [0074]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the verification of the validity of real-time images of Glaser into the system of controlling electronic speed controllers on a UAV based on verifying the functionality of UAV systems and devices of Takayama in view of Lockett and Herz. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing UAV safety issues based on reliance on faulty video data. A person of ordinary skill would understand that reliable image data is needed to perform UAV functions safely.
Regarding claim 18, Takayama further discloses:
wherein the flight control circuit is configured to prevent flight of the UAV prior to verification of the validity of the imaging system by both the application processing circuit and the real-time sensing circuit (col. 33, lines 56-64; and FIG. 7, access system-702, UAV-704, remote device-706, and deployment system-712).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249.  The examiner can normally be reached on 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667